UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 31, 2013 Date of Report (Date of earliest event reported) 1st Financial Services Corporation (Exact Name of Registrant as Specified in Charter) North Carolina 000-53264 26-0207901 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 101 Jack Street, Hendersonville, North Carolina (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (828)697-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INDEX Page Item 8.01 – Other Events 3 Signatures 4 2 Item 8.01 Other Events. On December 31, 2013, First-Citizens Bank & Trust Company (“First Citizens Bank”) filed articles of merger with the North Carolina Secretary of State (“Articles of Merger”). In accordance with the Articles of Merger, 1st Financial Services Corporation and its subsidiary, Mountain 1st Bank & Trust Company, will merge with and into First Citizens Bank effective as of 12:01 a.m. on the 1st day of January, 2014. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1ST FINANCIAL SERVICES CORPORATION Dated:December 31, 2013 By: /s/Michael G. Mayer Michael G. Mayer, Chief Executive Officer 4
